Citation Nr: 1111940	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-25 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.  

2.  Entitlement to service connection for an acquired psychiatric condition, to include depression, as secondary to Crohn's disease.  

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to claimed exposure to herbicides and radiation, and to include as secondary to Crohn's disease.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active commissioned service in the United States Navy from January 1973 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded in October 2007 and July 2010.  The earlier remand was for evidentiary development, with the later being due to the Veteran's request for a second hearing before a Veterans Law Judge (the Judge who conducted the earlier hearing has since retired from the Board).  Actions required by these remands have been satisfied to the extent possible; however, further development is required with respect to the claim of service connection for diabetes mellitus.    

The Veteran appeared at Travel Board hearings before Veterans Law Judges in April 2007 and December 2010.  Transcripts are of record.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's report of having diarrhea and abdominal pain during his military service is credible; the evidence of record supports a finding that there is a causal link between the Veteran's gastrointestinal symptoms in service and his current diagnosis of Crohn's disease.  

2.  The Veteran experiences bipolar disorder and depression; there is unrefuted medical evidence showing that at least part of the Veteran's complete psychiatric disability picture is causally related to the debilitating physical manifestations of service-connected Crohn's disease.  


CONCLUSIONS OF LAW

1.  Service connection for Crohn's disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for service connection for Crohn's disease and a psychiatric disability.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although section 3.310 was amended effective October 10, 2006, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.

Analysis

Crohn's disease

The Veteran claims that he began to experience gastrointestinal symptoms while in service, although he acknowledges that Crohn's disease was not diagnosed until a few years after his discharge in 1980.  Nonetheless, the Veteran states that he had diarrhea and abdominal cramping during the later parts of his naval service, and that he medicated with over-the-counter drugs until the symptoms became too severe.  

Upon review of the record, it is apparent that the entirety of the Veteran's service treatment records is not included in the claims file.  Nonetheless, the Board is able to render a decision on this matter, as the Veteran specifically states that he was not treated for Crohn's while on active duty.  Indeed, the Veteran notes that sometime in the mid-1980s, upon private hospitalization, that he was assessed as having Crohn's disease.  The record indicates consultation for another condition in 1991, and Crohn's is listed as a comorbid disability.  Subsequent to this, the Veteran has numerous consultations for Crohn's disease treatment, and has had Remicade infusions at VA medical facilities in order to prevent flare-ups of this disease.  There is no doubt that the Veteran experiences the currently claimed condition.  

The Veteran was afforded a VA examination to address the etiology of his Crohn's disease in October 2009.  The claims file was not available for the examiner to review; however, in the detailed report of examination, the examiner noted that it was not necessary to review the file given the Veteran's history.  Essentially, the history offered by the Veteran was that he had diarrhea and abdominal pain while in service, and that the Crohn's diagnosis came several years after discharge.  The examiner noted this, and stated his opinion that it is at least as likely as not that Crohn's disease was incurred in service.  For a rationale, the examiner noted that the diarrhea and abdominal pains were early symptoms of Crohn's, even though the Veteran did not seek treatment while on active duty (as the problems were only occasional in nature at that time).  Since the Veteran separated, the symptoms became more severe and an eventual diagnosis of Crohn's was made.  It was the examiner's opinion that Crohn's was not fully manifested until after service, but he firmly believed that the disease began while the Veteran was still in the Navy.  

Under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Crohn's disease is not a simple condition, as it requires invasive procedures and testing to verify.  Gastrointestinal symptoms, however (such as diarrhea and abdominal pain), are fully ascertainable by the Veteran's senses, and thus his lay testimony as to their existence is competent.  As the examiner based his opinion of a nexus on the Veteran's competent report of gastrointestinal symptoms, there is no issue as to lack of review of the service treatment and post-service records.  Indeed, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  This legal standard notwithstanding, in February 2010, the examiner issued an addendum that he had reviewed the relevant information in the claims file and that there was no change to his opinion.    

In this instance, the Veteran has consistently reported having had gastrointestinal symptoms in service which were not severe enough for him to seek medical attention from naval medical personnel.  The examiner fully understood this in coming to his conclusion, and there is nothing in the record which places the Veteran's credibility into question.  As such, the examiner's well-rationalized opinion is particularly helpful in resolving the appeal.    

Simply, the Board finds the Veteran's assertions as to his gastrointestinal symptoms to be credible, and these assertions formed the basis of a nexus opinion which linked current Crohn's disease with his active duty time in service as a naval officer.  Given this, the Board can conclude that the requirements for service connection have been met, and the claim will be granted.  

Depression

The Veteran has made numerous contentions regarding his psychiatric disability picture.  He has stated that he was treated at Philadelphia Naval Hospital for possible bipolar/depressive symptoms, and also has stated his belief that current psychiatric symptoms, in whole or in part, are related to his having to adjust to his Crohn's disease.  It is the later contention that the Board will focus on, and as the current decision grants service connection for Crohn's disease, there is sufficient evidence of record to allow the claim for depression as secondary to this condition.  

Indeed, the Veteran was seen by a VA psychologist in October 2009 for the purposes of determining the nature and etiology of his claimed psychiatric disorder.  In the associated report of this opinion, the examiner diagnosed the Veteran as being bipolar and having depression secondary to his general medical condition.  Specifically, the examiner stated that "Crohn's is a likely factor in [the Veteran's] depression."  The examiner could not articulate what percentage of his psychiatric disability was caused by Crohn's; however, it was indicated that at least some portion of the Veteran's mental health issues were as a result of the effects of his service-connected gastrointestinal illness.  

The Veteran has stated that he was treated for mental illness during service, and that he had attempted suicide at a time proximate to his diagnosis of Crohn's.  Although the Board has no reason to doubt this, there is no need to discuss these allegations in detail as the record supplies a link between current psychiatric illness and a service-connected disability.  As this secondary relationship has been established, service connection for depression will be granted.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for Crohn's disease is granted.  

Entitlement to service connection for depression as secondary to Crohn's disease is granted.  


REMAND

The Veteran contends that he developed diabetes at a time proximate to his service discharge, and that this condition resulted from exposure to herbicides and/or radioactive materials that he transported in the hull of his ship, USS Monticello, when he was a Surface Warfare Officer in the U.S. Navy.  He states that his ship visited atolls in the Pacific Ocean that had been subjected to atomic testing in the 1950s, and that his ship took large drums of contaminated sand off of the island in an effort to help the native populations of the islands in their eventual return to the areas affected by previous atomic blasts.  Additionally, the Board notes that the Veteran points out that he had a diagnosis of diabetes in a time relatively proximate to discharge, and that his condition should be examined as being potentially directly related to service.  Finally, at the Veteran's Travel Board hearing, his spouse commented on her noticing the Veteran's diabetic condition growing in severity during the last several years (which is coincident with the increase in severity of the Veteran's service-connected Crohn's disease).  Implicit in this allegation is that Crohn's, the now service-connected autoimmune disorder, plays some role in the aggravation of diabetes mellitus beyond the natural progression of the disease process.  

Given the above, the Board is of the opinion that a comprehensive endocrinology examination should be afforded which addresses the etiology of the Veteran's diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA endocrinology examination for the purposes of determining the etiology of his diabetes.  In this regard, it is asked that the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected Crohn's disease caused or worsened his diabetes beyond the natural course of the disease process.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


